Exhibit 99.4 – Pro Forma Financial Information Adex Media, Inc. and Subsidiaries Unaudited Pro Forma Combined Consolidated Financial Statements Basis Of Pro Forma Presentation On August 12, 2008 (the “Closing Date”), Adex Media, Inc., a Delaware corporation, (the “Company”) entered into a Membership Interest Purchase Agreement (“MIPA”) with the ten members (the “Members”) of Digital Instructor, LLC, a Colorado limited liability company (“Digital Instructor”) to purchase all outstanding membership interests (“Membership Interests”) of Digital Instructor. Digital Instructor is engaged in the business of developing, manufacturing, selling and marketing consumer learning products through proprietary technologies.It distributes its products to customers nationwide on both physical media and via digital delivery for use with personal computers and other devices.Digital Instructor is based in Boulder, Colorado. The purchase price for the Membership Interests consisted of the following: (i) One Million Dollars ($1,000,000) in cash at closing; (ii) A Senior Secured Promissory Note (the “Note”) in the principal amount of Five Hundred Thousand Dollars ($500,000) payable on February 12, 2009; (iii) One Million Two Hundred Thousand(1,200,000)restricted shares of the Company’s common stock (the “Shares”).The Shares are subject to a lockup and share release agreement which restricts the Members from selling the Shares until certain prescribed intervals; and (iv) An additional amount up to Five Hundred Thousand Dollars ($500,000) payable within a certain period of time following August 12, 2009, subject to Digital Instructor achieving certain gross revenue performance milestones (the “Earn Out”). The Company issued the Note to Digital Equity Partners, LLC (“Digital Equity Partners”), a Colorado limited liability company wholly owned by the selling members of Digital Instructor and formed for the purpose of holding the Note.
